Case 1:19-cv-02293-CFC-SRF Document 32-4 Filed 08/24/20 Page 1 of 5 PageID #: 550




                           EXHIBIT D
             Case 1:19-cv-02293-CFC-SRF Document 32-4 Filed 08/24/20 Page 2 of 5 PageID #: 551
Table of Contents




                                                        UNITED STATES
                                            SECURITIES AND EXCHANGE COMMISSION
                                                                                  Washington, DC 20549
                                                             ____________________________________________________________________________


                                                                                    FORM 10-Q
                                                             ____________________________________________________________________________

(Mark One)
☒ Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
   For the quarterly period ended June 30, 2020
                                                                           or
☐ Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934
   For the transition period from ______ to ______

                                                                         Commission File Number 000-23441
                                                             ____________________________________________________________________________


                                                             POWER INTEGRATIONS, INC.
                                                                     (Exact name of registrant as specified in its charter)
                                                             ____________________________________________________________________________

                                      Delaware                                                                                                  XX-XXXXXXX
              (State or Other Jurisdiction of Incorporation or Organization)                                                          (I.R.S. Employer Identification No.)

                                 5245 Hellyer Avenue
                              San Jose,       California                                                                                             95138
                          (Address of Principal Executive Offices)                                                                                 (Zip Code)

                                                                                        (408) 414-9200
                                                                      (Registrant’s telephone number, including area code)
                                                                   Securities registered pursuant to Section 12(b) of the Act:

                         Title of each class                                        Trading Symbol(s)                               Name of each exchange on which registered
                           Common Stock                                                      POWI                                           The Nasdaq Global Select Market
       Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934
during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements
for the past 90 days. Yes ☒ No ☐
       Indicate by check mark whether the registrant submitted electronically every Interactive Data File required to be submitted pursuant to Rule 405 of
Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit such
files). Yes ☒ No ☐
       Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company or an
emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company” and “emerging growth company” in
Rule 12b-2 of the Exchange Act:
                                                                                                                                                                         Accelerated Filer ☐
Large Accelerated Filer                       ☒

Non-accelerated Filer                         ☐                                                                                                            Smaller Reporting Company ☐
                                                                                                                                                            Emerging Growth Company ☐
      If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
        Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒
        Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.
Class                                                                                                                                                      Shares Outstanding at July 27, 2020
Common Stock, $0.001 par value                                                                                                                                                      29,887,160
              Case 1:19-cv-02293-CFC-SRF Document 32-4 Filed 08/24/20 Page 3 of 5 PageID #: 552
Table of Contents




                                                        POWER INTEGRATIONS, INC.

                                                             TABLE OF CONTENTS


                                                                                                                                         Page
PART I. FINANCIAL INFORMATION
   Item 1.              Financial Statements
                        Condensed Consolidated Balance Sheets as of June 30, 2020 and December 31, 2019 (Unaudited)                         4
                        Condensed Consolidated Statements of Income for the three and six months ended June 30, 2020 and 2019               5
                        (Unaudited)
                        Condensed Consolidated Statements of Comprehensive Income for the three and six months ended June 30, 2020          6
                        and 2019 (Unaudited)
                        Condensed Consolidated Statements of Stockholders’ Equity for the three and six months ended June 30, 2020 and      7
                        2019 (Unaudited)
                        Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2020 and 2019 (Unaudited)         8
                        Notes to Unaudited Condensed Consolidated Financial Statements                                                      9
   Item 2.              Management’s Discussion and Analysis of Financial Condition and Results of Operations                              21
   Item 3.              Quantitative and Qualitative Disclosures About Market Risk                                                         28
   Item 4.              Controls and Procedures                                                                                            29
PART II. OTHER INFORMATION
   Item 1.              Legal Proceedings                                                                                                  29
   Item 1A.             Risk Factors                                                                                                       29
   Item 2               Unregistered Sales of Equity Securities and Use of Proceeds                                                        31

   Item 6.              Exhibits                                                                                                           32
SIGNATURES                                                                                                                                 34



                                                                         2
             Case 1:19-cv-02293-CFC-SRF Document 32-4 Filed 08/24/20 Page 4 of 5 PageID #: 553
Table of Contents
                                                                POWER INTEGRATIONS, INC.
                          NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued)


which is a non-taxing jurisdiction. Income earned in other foreign jurisdictions was not material. The Company has not been granted any incentivized tax rates and
does not operate under any tax holidays in any jurisdiction.
          As of June 30, 2020, the Company maintained a valuation allowance on its California deferred tax assets, New Jersey deferred tax assets, and capital
losses for federal purposes, and a valuation allowance with respect to its deferred tax assets relating to tax credits in Canada.
          Determining the consolidated provision for income-tax expense, income-tax liabilities and deferred tax assets and liabilities involves judgment. The
Company calculates and provides for income taxes in each of the tax jurisdictions in which it operates, which involves estimating current tax exposures as well as
making judgments regarding the recoverability of deferred tax assets in each jurisdiction. The estimates used could differ from actual results, which may have a
significant impact on operating results in future periods.


11. COMMITMENTS:

Supplier Agreements
         Under the terms of the Company's wafer-supply agreements with Seiko Epson Corporation ("Epson"), and ROHM Lapis Semiconductor Co., Ltd.
("Lapis") the wafers purchased from these suppliers are priced in U.S. dollars, with mutual sharing of the impact of fluctuations in the exchange rate between the
Japanese yen and the U.S. dollar on future purchases. Each year, the Company's management and these two suppliers review and negotiate future pricing; the
negotiated pricing is denominated in U.S. dollars but is subject to contractual exchange rate provisions. The fluctuation in the exchange rate is shared equally
between the Company and each of these suppliers on future purchases.

12. LEGAL PROCEEDINGS AND CONTINGENCIES:

         From time to time in the ordinary course of business, the Company becomes involved in lawsuits, or customers and distributors may make claims against
the Company. In accordance with ASC 450-10, Contingencies, the Company makes a provision for a liability when it is both probable that a liability has been
incurred and the amount of the loss can be reasonably estimated.
          On April 1, 2016, Opticurrent, LLC filed a complaint against the Company in the United States District Court for the Eastern District of Texas. In its
complaint, Opticurrent alleges that the Company has infringed and is infringing one patent pertaining to transistor switch devices. The Company filed a motion to
transfer the case to California, which the Court granted, and the case was assigned to a new judge in San Francisco following the transfer. On December 21, 2018,
the Court granted the Company’s challenge to Opticurrent’s damages expert but denied the Company’s motion for summary judgment. Following a trial in
February 2019, a jury issued a finding of direct infringement by the Company but found that the Company did not induce infringement, and awarded Opticurrent
damages of $6.7 million. The Company challenged those findings in post-trial proceedings, and the Court granted one of the Company’s post-trial motions,
reducing the damages award to $1.2 million. The Company believes it has strong defenses, and intends to vigorously defend itself against Opticurrent’s claims
through appeals, which are currently under way, with briefing and oral argument completed, and rulings expected in the coming months.
          On June 19, 2019, Opticurrent, LLC filed a follow-on lawsuit accusing more of the Company’s products of infringing the same claim of the same patent
asserted in the parties’ prior litigation, as described above. Limited discovery is currently under way, but no schedule has yet been set for expert discovery,
dispositive motions, or trial. The Company believes it has strong defenses, and intends to vigorously defend itself against Opticurrent’s claims, with appeals to
follow if necessary.
          On January 6, 2020, the Company filed a complaint against CogniPower LLC for infringement of two of the Company’s patents and seeking a declaration
of non-infringement with respect to patents that CogniPower had charged the Company’s customers with infringing, based on customer use of the Company’s
products. In response, CogniPower filed a motion to dismiss the Company’s declaratory judgment claims on the basis that CogniPower had not threatened the
Company directly with suit. That motion was granted, therefore CogniPower’s claims for infringement will go forward separately in their lawsuit against the
Company’s customers, and the Company’s infringement claims against CogniPower likewise will proceed in a separate action. These cases are in their preliminary
stages, and no schedules have been set for the cases at this time, but the Company believes it has strong claims and defenses, and intends to vigorously defend itself
against CogniPower’s claims against the Company’s technology, with appeals to follow if necessary.
          The Company is unable to predict the outcome of legal proceedings with certainty, and there can be no assurance that Power Integrations will prevail in
the above-mentioned unsettled litigations. These litigations, whether or not determined in Power Integrations’ favor or settled, will be costly and will divert the
efforts and attention of the Company’s management and technical personnel from normal business operations, potentially causing a material adverse effect on the
business, financial



                                                                                 19
             Case 1:19-cv-02293-CFC-SRF Document 32-4 Filed 08/24/20 Page 5 of 5 PageID #: 554
Table of Contents




                                                                        SIGNATURES
      Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned
thereunto duly authorized.


                                                                                        POWER INTEGRATIONS, INC.


Dated:      July 30, 2020                                                               By:      /s/ SANDEEP NAYYAR
                                                                                                 Sandeep Nayyar
                                                                                                 Chief Financial Officer
                                                                                                 (Duly Authorized Officer, Principal Financial Officer and
                                                                                                 Principal Accounting Officer)



                                                                                34
